Citation Nr: 1121108	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess of 20 percent for degenerative joint disease of the right knee (right knee disability).

2.  Entitlement to an initial schedular evaluation in excess of 20 percent for degenerative joint disease of the left knee (left knee disability).

3.  Entitlement to an initial extraschedular evaluation for degenerative joint disease of the right knee.

4.  Entitlement to an initial extraschedular evaluation for degenerative joint disease of the left knee.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision, which granted service connection for degenerative joint disease of both knees and evaluated them as 10 percent disabling, respectively. During the pendency of the appeal, the disability evaluation assigned for each knee was increased to 20 percent in the July 2007 rating decision.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993). The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.

In August 2009, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in a March 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

As will be explained below, the Board observes that the Veteran has indicated on multiple occasions that he retired from his place of employment due to his service-connected bilateral knee disabilities.  See, e.g., the November 2009 VA examination report.  As such, the Board finds that the claim of entitlement to TDIU has been raised by the Veteran.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Moreover, as discussed below, because the Veteran's TDIU claim affects the extraschedular evaluation of his bilateral knee disabilities, the Board will remand the Veteran's claims of entitlement to an extraschedular evaluation for his service-connected bilateral knee disabilities.  

The issues of entitlement to extraschedular evaluations for degenerative joint disease of the bilateral knees as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease of the right knee is currently manifested by pain, minimal limitation of motion, and no more than slight instability; the evidence does not show limitation of extension greater than 15 degrees; limitation of flexion 30 degrees or less; ankylosis; or impairment of the tibia and fibula manifested by malunion of the tibia and fibula.  

2.  The Veteran's service-connected degenerative joint disease of the left knee is currently manifested by pain, minimal limitation of motion, and no more than slight instability; the evidence does not show limitation of extension greater than 15 degrees; limitation of flexion 30 degrees or less; ankylosis; or impairment of the tibia and fibula manifested by malunion of the tibia and fibula.  


2.  The evidence does not show that the Veteran's service-connected bilateral knee disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.




CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 percent, but no greater, for lateral instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).

2.  The criteria for a separate disability rating of 10 percent, but no greater, for lateral instability of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).

3.  The criteria for an increased initial schedular evaluation in excess of the currently assigned 20 percent for the service-connected degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

4.  The criteria for an increased initial schedular evaluation in excess of the currently assigned 20 percent for the service-connected degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his service-connected degenerative joint disease of the bilateral knees.   

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in August 2009, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain all pertinent medical records from the Wright-Patterson Air Force Base Medical Center as well as schedule the Veteran for a VA examination and associate both the medical records and a report of the examination with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, treatment records from the Wright-Patterson Air Force Base Medical Center were obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was scheduled for a VA examination for his bilateral knee disabilities, and a report of the examination was associated with his claims folder.  The Veteran's bilateral knee claims were readjudicated via the March 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in September 2005, and notice with respect to the effective-date element of the claim, by a statement of the case (SOC) mailed in November 2006.  Although the November 2006 SOC which included the effective-date element of the claim was provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims in July 2007 and March 2011 SSOC's.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in November 2005 and November 2009.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  In his January 2007 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Higher evaluations for degenerative joint disease of the bilateral knees

For the sake of economy, the Board will analyze the Veteran's bilateral knee claims together, as they are rated under the same diagnostic code and according to the medical evidence show similar symptomatology.




Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The Veteran seeks entitlement to increased ratings for his service-connected degenerative joint disease of the bilateral knees, which are each currently evaluated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 [arthritis-limitation of flexion].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The Veteran's right and left knee degenerative joint disease are correctly rated under Diagnostic Codes 5010 and 5003 [arthritis], with further consideration of Diagnostic Codes 5260 and 5261 [limitation of leg motion].  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Board notes that the Veteran has reported that he uses a cane for stability because his knees lock.  Further, the medical evidence of record shows that upon examination of the Veteran's knees, crepitus was noted in both knees, and patellar grind tests were positive.  See, e.g., the November 2005 VA examination report. Accordingly, based on the Veteran's complaints and medical evidence documenting lateral instability and grinding of his knees, the Board will also rate the Veteran's knees under Diagnostic Code 5257.  See VAOPGCREC 23-97 and VAOPGCREC 09-98, supra.

The Board additionally notes that there is no evidence of ankylosis, disability caused by cartilage removal, or malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 5256, 5258, 5259, and 5262 do not apply in this case.  

Accordingly, lateral instability of the Veteran's knees will be rated under Diagnostic Code 5257, and his bilateral degenerative joint disease of the knees will be rated under Diagnostic Codes 5003 and 5010, with additional consideration of Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating contemplates severe recurrent subluxation or lateral instability.  

The Board notes that words such as "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010). 

Arthritis, due to trauma, substantiated by X-ray findings and osteomalacia will be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5014 (2010).  Diagnostic Code 5010 instructs to rate under Diagnostic Code 5003 [degenerative arthritis].  Under that diagnostic code, arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2010).  Where limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

A veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

Schedular rating

      1.  Recurrent subluxation and/or instability

As noted above, under Diagnostic Code 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating contemplates severe recurrent subluxation or lateral instability.  

As mentioned above, the Veteran uses a cane for ambulation due to locking of his knees.  See, e.g., the November 2005 VA examination report.    

There exists medical evidence of grinding and clicking of the Veteran's knees.  Specifically, the April 2005 treatment record from the Wright-Patterson Air Force Base noted a positive McMurray's test and clicking in the Veteran's knees as well as a diagnosis of internal derangement of the knee, not otherwise specified, and a July 2006 record indicated clicking in the right knee.  An October 2008 record notes that the Veteran was fitted for a brace on his left knee.  Additionally, the November 2005 VA examiner noted bilateral crepitus upon examination of the Veteran's knees during range of motion testing, and patellar grind tests were positive bilaterally.  The Veteran also noted use of a brace when at work.  Further, the November 2009 VA examiner reported that the Veteran's gait was "somewhat antalgic," he was in mild varus alignment which appeared to be physiologic, tenderness in the medial and lateral joint lines bilaterally, mild tenderness over the medial facet of the patella bilaterally, trace effusion, and "relatively significant" crepitus.  A private treatment record from B.C., D.O., dated in August 2005 indicated that an MRI of the Veteran's right knee revealed mild to moderate joint effusion.

Based on the evidence of record discussed above, the Board finds that the Veteran's instability of his knees is most appropriately described as "slight."  The Board further finds that the Veteran's lateral instability is not appropriately described as "moderate" or "severe."  Notably, the November 2005 VA examiner reported that the Veteran showed no laxity, effusion, or deformity upon examination of the knees.   Additionally, January and July 2006 treatment records from Dr. E.F. indicated no instability, anterior drawer sign, or posterior drawer sign as well as normal Lachman and McMurray tests upon examination of the Veteran's knees.  He also noted in a May 2007 treatment record that the Veteran's knees were "ligamentously stable."  An October 2008 record from the Wright-Patterson Air Force Base indicates that an examination of the Veteran's left knee revealed no locking, catching, or giving way.  Finally, the November 2009 VA examiner reported that the Veteran had a negative anterior and posterior drawer and a negative Lachman's, although he did not have enough flexion in his knees to elicit a true McMurray sign.  As such, the Board finds that the Veteran is entitled to a 10 percent rating for lateral instability in each knee under Diagnostic Code 5257.

      2.  Range of motion

As was explained above, under Diagnostic Code 5003 arthritis is rated based upon limitation of motion of the knee, with a 10 percent rating to be assigned if there is X-ray evidence of arthritis and limitation of motion is noncompensable under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

The Veteran was afforded a VA examination in November 2005.  He complained of locking in his knees, in particular when walking up stairs as well as daily pain and stiffness with prolonged sitting, and worsening of symptoms when in cold, rainy weather.  He stated that he cannot climb ladders while carrying heavy objects or jog.  He used medication for treatment.

Upon physical examination, the VA examiner noted that the Veteran evidenced a "somewhat stiff, broad-based gait."  Range of motion testing revealed forward flexion of the right knee up to 95 degrees and 115 degrees on the left knee with pain considered, and neutral extension bilaterally.  The examiner reported that there was no decreased range of motion, fatigue, weakness, incoordination, or lack of endurance after repetitive motion.  An X-ray report revealed an impression of suspect subcutaneous foreign body on the left knee and symmetric arthritic changes otherwise described.   

Treatment records from the Wright-Patterson Air Force Base Medical Center document treatment for the Veteran's bilateral knee disabilities on numerous occasions.  A treatment record dated in April 2005 noted flexion of the left knee up to 90 degrees and extension to zero degrees as well as the Veteran's complaints of difficulty standing, walking, and using stairs due to bilateral knee pain.  However, another treatment record dated in April 2005 documented range of motion testing of 8 degrees extension and 59 degrees flexion in the right knee, and zero degrees extension and 125 degrees in the left knee.  An MRI report dated in April 2005 indicated mild to moderate joint effusion; bone bruise in the medial femoral condyle and proximal tibia; small full thickness chondral and subchondral erosion in the medial aspect of the lateral femoral condyle; and subchondral bone cyst and myxoid degeneration in the posterior horn of the medial meniscus.  A January 2006 record indicated "full range of motion with flexion and extension..."  Range of motion testing in July 2006 revealed flexion of 130 degrees in the left knee and 110 degrees in the right knee as well as extension of zero degrees in both knees.  Moreover, range of motion testing in May 2007 showed flexion of 115 degrees in the right knee and 120 degrees in the left knee and zero degrees extension in both knees.  A July 2007 record noted "decreased [range of motion] at knees..."  A September 2008 record showed range of motion of 5 degrees extension and 110 degrees flexion in the left knee.  X-ray findings in January 2007 and September 2008 showed an impression of mild degenerative changes, mainly involving the medial compartment.      

The Veteran was provided a VA examination in November 2009.  He continued his complaints of instability, pain, swelling, and stiffness in his knees, although he stated that he walked two miles everyday with his wife for exercise.  He stated that the pain ached and bothered him on a constant basis with occasional sharp pain, and he experienced flare-ups once or twice per month.  He remained independent in his activities of daily living to include eating, grooming, bathing, toileting, dressing, and driving.  He did not participate in a significant amount of recreation, although he volunteered at his local YMCA and did water exercises and aerobics three times a week.  He also indicated that he received injections in his knees for treatment.       

Upon physical examination, the VA examiner noted that the Veteran's gait was somewhat antalgic, although he showed no limb length discrepancies.  The Veteran was in mild varus alignment which appeared to be physiologic, and on palpation he had tenderness of both the medial and lateral joint lines bilaterally.  He showed no posterior tenderness, although he had some mild tenderness over the medial facet of the patella bilaterally.  Range of motion testing revealed flexion of 90 degrees in the left knee and 110 degrees in the right knee as well as extension of zero degrees in both knees with pain considered and flexion of 105 degrees in the left knee and 120 degrees in the right without consideration of pain.  The examiner noted that the Veteran had pain at the extreme of the flexion in his range of motion, and when he passively increased his from the limit of active motion to 105 degrees on the left and 120 degrees on the right, there was pain throughout that extended range of motion.  Further, the Veteran's knees were stable to both varus and valgus stress at neutral and 30 degrees.  He had a negative anterior and posterior drawer and negative Lachman's.  The Veteran did not have enough flexion in his knees to elicit a true McMurray sign, although flexion with forced valgus in internal rotation caused pain at the medial joint line bilaterally.  The examiner also reported that he attempted to conduct repetitive motion testing.  However, the Veteran was essentially unable to do so and therefore seated flexion and extension of his knees were conducted instead.  The Veteran was able to maintain his range of motion without fatigue, weakness, lack of endurance, or incoordination.  Moreover, there was no decrease in range of motion.  An X-ray report revealed an impression of tricompartmental arthritis.    

Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees.  A compensable evaluation is warranted when the evidences shows limitation of flexion to 45 degrees of less.  Although the April 2005 treatment record from Wright-Patterson Air Force Base Medical Center noted 59 degrees flexion in the right knee, these findings more closely approximate limitation of motion to 60 degrees rather than limitation of motion to 45 degrees or less.  That is, these findings are consistent with noncompensable limitation of flexion.  A noncompensable evaluation is consistent with subsequent treatment records as well as the November 2005 and November 2009 VA examinations that show right knee flexion of 95, 110, 115, and 110 degrees.  Pertinently, the November 2005 and November 2009 VA examination reports indicating right knee flexion of 95 and 110 degrees, respectively, considered pain on movement.  Moreover, the evidence of record shows left knee flexion of 90, 125, 130, 120, and 110 degrees and the November 2005 and November 2009 VA examination reports showed left knee flexion of 115 and 90 degrees, respectively, with consideration of pain.  There is no evidence which indicates that a greater limitation of flexion currently exists.  Thus, without evidence of limitation of flexion of 45 degrees or less in either knee, the criteria for a higher cannot be assigned based on Diagnostic Code 5260.

With respect to limitation of extension, Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  Although the April 2005 treatment record from the Wright-Patterson Air Force Base Medical Center indicated right knee extension of 8 degrees and a September 2008 record noted left knee extension of 5 degrees, the remainder of the evidence of record, to include the November 2005 and November 2009 VA examinations which considered pain on movement, documented zero degrees extension.  These findings are consistent with noncompensable limitation of extension.  In order to warrant a compensable evaluation, the evidence must show limitation of extension to 10 degrees or more.  Such is not shown in this case.  Without limitation of extension to 10 degrees or more in either knee a separate compensable evaluation for either knee cannot be assigned under Diagnostic Code 5261.

For the reasons stated above, under Diagnostic Codes 5260 and 5261, respectively, the limitation of right and left knee movement exhibited by the Veteran is not so significantly impaired or limited as to indicate a compensable evaluation under either Diagnostic Code for either knee.

Where X-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned under Diagnostic Code 5003.  However, as noted above, the Veteran is currently assigned a 20 percent evaluation for arthritis and limited range of motion of his knees.  Notwithstanding the lack of a compensable level of limitation of flexion or extension in either knee, the RO has assigned 20 percent rating for each knee based on arthritis, and the Board will not disturb these ratings.    

Accordingly, an increased disability rating is not warranted for either knee.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2010).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant functional loss as a result of his right and left knee degenerative joint disease, notably his difficulty in walking or standing for long periods of time, as well as his complaints of flare-ups.  

However, the Board places greater probative value on the objective clinical findings which do not support his contentions regarding the severity of his disabilities.  In this regard, during the most recent VA examination in November 2009, the Veteran was able to maintain right knee forward flexion up to 110 degrees, left knee forward flexion up to 90 degrees, and right and left knee limitation of extension of zero degrees with consideration of pain on movement.  The Veteran was able to maintain his range of motion without fatigue, weakness, lack of endurance, or incoordination on repetitive testing.  The November 2005 VA examiner similarly noted right knee forward flexion up to 95 degrees, left knee forward flexion of 115 degrees, and full extension of both knees with consideration of pain on movement.  The November 2005 VA examiner reported that there was no decreased range of motion, fatigue, weakness, incoordination, or lack of endurance after repetitive motion.  

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for either knee disability under 38 C.F.R. § 4.40 and 4.45.  That is, even with consideration of factors such as pain, fatigability, weakness, lack of endurance, and incoordination, the severity of the Veteran's limitation of flexion does not closely approximate limitation of flexion of 45 degrees or less or limitation of extension of 10 degrees or less in either knee.  Thus, the current 20 percent ratings for limiation of motion combined with the separate 10 percent ratings assigned herein for instability adequately compensate the Veteran for any functional impairment attributable to his service-connected right and left knee disabilities.  See 38 C.F.R. §§ 4.41, 4.10 (2010).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

A treatment report from Dr. E.F. dated in May 2007 documents that there are well-healed portal scars from the Veteran's previous arthroscopy of his left knee.  The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in May 2005. Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating of scars is warranted for scars which are superficial and painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage.  In this case, the Veteran's knee scars were reported as well-healed, and were not reported to have caused pain, instability or interfere with range of motion.  Accordingly, the Board finds that the competent and probative evidence demonstrates that the scars from the Veteran's knee arthroscopy are asymptomatic; separate ratings for these scars under Diagnostic Code 7804 are not warranted by the evidence of record.

As has already been discussed, there is no evidence that either flexion or extension warrant a compensable disability rating.  Thus, separate disability ratings under Diagnostic Codes 5260 and 5261 are not warranted.  

Fenderson consideration

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected bilateral knee disabilities have not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of disability ratings greater than 20 percent under Diagnostic Codes 5003, 5010, 5260, or 5261 or 10 percent under Diagnostic Code 5271 during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the November 2005 and November 2009 VA examination reports as well as VA and private treatment records, indicate that the Veteran's right and left knee symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran disability ratings other than the assigned 20 percent for arthritis and range of motion and 10 percent for lateral instability for any time from May 16, 2005 to the present.


ORDER

Entitlement to a separate 10 percent disability rating for lateral instability of the right knee is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent disability rating for lateral instability of the left knee is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial schedular evaluation in excess of 20 percent for degenerative joint disease of the right knee is denied.

Entitlement to an initial schedular evaluation in excess of 20 percent for degenerative joint disease of the left knee is denied.


REMAND

TDIU and extraschedular evaluations of bilateral knee disabilities

The Board observes that the Veteran indicated to the November 2009 VA examiner that he had to retire from his previous employment as a maintenance man because he could not physically perform his job duties due to his service-connected bilateral knee disabilities.  The issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

In raising the issue of employability, the Board observes that the November 2009 examiner observed that the Veteran had to retire from his previously employment because of his knee; however, the examiner did not indicate whether such service connected disabilities precluded all forms of employment rending the Veteran unemployable.  On remand, the RO should seek an updated opinion regarding employability from the examiner.  

The Board adds that the adjudication of the Veteran's TDIU claim may also impact his claims for entitlement to extraschedular evaluations for his bilateral knee disabilities with respect to impairment of the bilateral knee disabilities on the Veteran's employment.  That is, the question of whether the Veteran is unemployable because of his service connected knee disabilities may be probative in ascertaining whether the schedular criteria are adequate to rate the severity of these disabilities. 

In light of the foregoing, these matters should be remanded to the RO for adjudication of the Veteran's claims for the issues of TDIU and extraschedular evaluations for the bilateral knee disabilities in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

2. The RO/AMC should refer the case to the examiner who conducted the November 2009 VA examination with respect to the Veteran's bilateral knee disabilities, if available, for an opinion as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful occupation.  The claims folder must be made available to and reviewed by the examiner.  Specifically, the examiner should be asked to indicate whether the Veteran's service connected knee disabilities combined with any other service connected disability render him unable to obtain or maintain gainful employment.  

If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  The rationale for all opinions expressed must be provided.  The report prepared must be typed.

3. Thereafter, the claims for TDIU and extraschedular evaluations for the service-connected bilateral knee disabilities must be adjudicated by the RO/AMC.  Notice of the determination, and his appellate rights, should be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


